         Case 3:20-cr-00298-SI        Document 1-1        Filed 07/28/20     Page 1 of 11
                                                                                        3:20-mj-176


DISTRICT OF OREGON,                    ss:    AFFIDAVIT OF CYNTHIA M. CHANG
STATE OF OREGON

               Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Cynthia M. Chang, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent and Certified Fire Investigator with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) and have so been employed since June 2001. I am

presently assigned to the ATF Portland Field Office in the state of Oregon. I am a law

enforcement officer of the United States within the meaning of 18 U.S.C. § 2510(7) that is, an

officer of the United States who is empowered by law to conduct investigations of and to make

arrests for offenses enumerated in 18 U.S.C. § 2516. I was trained as an ATF Special Agent at

the Federal Law Enforcement Training Center in Glynco, Georgia. My training included

subjects such as fire and arson investigations, explosives investigations, firearms trafficking,

narcotics trafficking, and investigative techniques and evidence derived therefrom, and the

execution of search and arrest warrants. Additionally, as an ATF Certified Fire Investigator, I

completed a rigorous two-year program involving fire origin and cause determination, fire

dynamics, thermodynamics, fluid dynamics, chemistry, and material sciences. As such I have

authored over 100 fire “Origin & Cause” determination reports, and have investigated over 200

fire scenes.

       2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

EDWARD THOMAS SCHINZING (SCHINZING) for arson in violation of 18 U.S.C. §

844(f)(1). As set forth below, there is probable cause to believe, and I do believe, that

SCHINZING committed arson by maliciously damaging and destroying, and attempting to


Page 1 – Affidavit of Cynthia M. Chang                            USAO Version Rev. April 2018
          Case 3:20-cr-00298-SI       Document 1-1        Filed 07/28/20     Page 2 of 11



damage and destroy, a building and personal property of an institution and organization receiving

Federal financial assistance in violation of 18 U.S.C. § 844(f)(1).

         3.    The information stated herein is based on my own personal involvement in this

investigation, as well as my discussions with other law enforcement officers involved in this

investigation, and information I have read that is contained in written reports pertaining to this

investigation. This affidavit does not include all facts known to me regarding this investigation,

but contains only those facts which I believe are sufficient to establish the requisite probable

cause.

                                          Applicable Law

         4.    Title 18 United States Code Section 844(f)(1) provides that it is unlawful to

maliciously damage or destroy, or attempt to damage or destroy, by means of fire, any building,

vehicle, or other personal or real property in whole or in part or possessed by any institution or

organization receiving Federal financial assistance.

                                  Statement of Probable Cause

         5.    As detailed in this affidavit, on May 29, 2020 a group of people gathered for a

protest event near Peninsula Park in Portland, Oregon and walked to the Multnomah County

Justice Center (hereinafter, “Justice Center”). Once the group arrived, a smaller contingent

broke windows and about 30 people entered the locked and secured Corrections Records Office

where they had no authorization to be present. Based on information to follow in this affidavit, I

believe that SCHINZING was among those who entered the Justice Center and that

SCHINZING was involved in setting and spreading fire within the Corrections Records Office.

         6.    The Justice Center is owned in part by both Multnomah County, a political


 Page 2 – Affidavit of Cynthia M. Chang                          USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI       Document 1-1       Filed 07/28/20     Page 3 of 11



subdivision of the State of Oregon, and the City of Portland, an Oregon municipal corporation.

The Justice Center houses the Multnomah County Detention Center jail (hereinafter, “MCDC”)

and the headquarters of the Portland Police Bureau (hereinafter, “PPB”). According to a

Multnomah County Sheriff’s Office Daily Summary Report, on May 29, 2020, MCDC housed

approximately 289 inmates.

       7.      Multnomah County and the City of Portland receive Federal financial assistance.

The MCDC jail houses inmates including some inmates who are in the custody of the Attorney

General and the U.S. Marshals Service (hereinafter, “USMS”). According to the USMS, there

were 22 federal inmates housed at MCDC on May 29, 2020 pursuant to a contract between the

USMS and Multnomah County. All paperwork relative to these 22 federal inmates was stored in

the Corrections Records Department, along with USMS holds, Federal writs, and other

accompanying federal paperwork.

       8.      Based on documentation I have reviewed from the Justice Department’s Office of

Justice Program (OJP), Multnomah County and the City of Portland are receiving approximately

16 Federal monetary awards and financial assistance from OJP. The OJP focuses on crime

prevention through research and development, assistance to state, local, and tribal criminal

justice agencies, including law enforcement, corrections, and juvenile justice through grants and

assistance to crime victims. The City of Portland had active grants in the amount of

approximately $8.3 million and Multnomah County had active grants in the amount of

approximately $3.7 million. I have also reviewed documentation provided by the U.S. Treasury

that the City of Portland received and distributed approximately $114 million in CARES Act

funding and that Multnomah County received approximately $28 million, which is Federal


 Page 3 – Affidavit of Cynthia M. Chang                        USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI         Document 1-1       Filed 07/28/20      Page 4 of 11



financial assistance.

       9.      On May 25, 2020, George Floyd died during his arrest by law enforcement

officers in Minneapolis, Minnesota sparking nationwide protests that eventually extended to

Portland, Oregon. The protests have, at times, included violence, civil disorder, arson, and

looting. On May 28, 2020, a group of individuals broke into and set fire to the 3rd police precinct

in Minneapolis. Following the fire, postings to websites associated with the anarchist movement

included statements such as, “police stations CAN be overtaken” and “the spiritual and strategic

victory in compromising and sacking the 3rd precinct is incalculable.”

       10.     On May 29, 2020, several hundred people gathered for a protest event near

Peninsula Park at 700 N Rosa Parks Way, Portland, Oregon (hereinafter, “Peninsula Park”). A

review of several publicly available videos and photos show the crowd walk from Peninsula Park

to the Justice Center located at 1120 SW 3rd Avenue, Portland, Oregon that evening. According

to the time the videos were posted online, it appears the crowd crossed the Burnside Bridge at

about 10:35 p.m. The picture below shows the crowd in the area of the Burnside Bridge. As

detailed later in this affidavit, I believe the person highlighted in red in the photo below is

SCHINZING, who is later seen spreading fire within the Justice Center. Video and photos from

multiple sources show SCHINZING at or near what appeared to be the front of the crowd as it

crossed the Burnside Bridge.




 Page 4 – Affidavit of Cynthia M. Chang                           USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI       Document 1-1      Filed 07/28/20     Page 5 of 11




       11.     According to video from a surveillance camera, along with video recordings

captured by other individuals and posted online to publicly available websites, the crowd of

 Page 5 – Affidavit of Cynthia M. Chang                       USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI        Document 1-1       Filed 07/28/20     Page 6 of 11



people from Peninsula Park arrived and gathered in front of the Justice Center around 10:55 p.m.

At about 10:59 p.m., several people broke windows near the northwest corner of the Justice

Center where the Corrections Records Office was located. They subsequently entered the

secured office, where they had no authorization to be, via those broken windows.

        12.    Three civilian Multnomah County employees were working inside the

Corrections Records Office at the time and fled for safety as the windows were broken. Based

on a preliminary review of publicly-available videos from YouTube, Twitter, surveillance

cameras, and still photos posted online, about 30 individuals entered the Justice Center through

the broken windows. The individuals spray-painted portions of the office, damaged computer

equipment and other office equipment and furniture, damaged interior windows, and started fires

within the office. The fuel for these fires appears to be readily available ordinary combustibles

within the Corrections Records Department, ignited by an introduced open flame. It is unclear

whether accelerants were introduced to fuel the fire.

        13.    Among those who entered the Justice Center, SCHINZING was identified by a

comparison with a jail booking photo and a distinctive tattoo of his last name across his upper

back:




 Page 6 – Affidavit of Cynthia M. Chang                         USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI       Document 1-1      Filed 07/28/20     Page 7 of 11




       14.    SCHINZING was also seen destroying property in the Corrections Records Office

without a shirt on and wearing a distinct orange hat backwards.




       15.    SCHINZING left the office at one point but returned to it later wearing a dark

shirt and the same distinct orange hat. At that point, SCHINZING spread a fire near the front of

 Page 7 – Affidavit of Cynthia M. Chang                       USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI       Document 1-1       Filed 07/28/20    Page 8 of 11



the office by lighting additional papers on fire and moving flaming papers into a drawer of a

separate cubicle:




 Page 8 – Affidavit of Cynthia M. Chang                        USAO Version Rev. April 2018
         Case 3:20-cr-00298-SI      Document 1-1       Filed 07/28/20     Page 9 of 11




       16.    At about 11:08 p.m., the building’s fire sprinkler system for the Corrections

Records Office activated and extinguished the fires. At about the same time, law enforcement

officers secured that portion of the Justice Center. Fire damage consisted of smoke and water
 Page 9 – Affidavit of Cynthia M. Chang                       USAO Version Rev. April 2018
        Case 3:20-cr-00298-SI        Document 1-1       Filed 07/28/20       Page 10 of 11



damage, along with charring to ordinary combustibles such as paperwork and window coverings,

and charring to office furniture and other office items as depicted below.




       17.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) William

Narus, and AUSA Narus advised me that in his opinion the affidavit and complaint are legally

and factually sufficient to establish probable cause to support the issuance of the requested

criminal complaint and arrest warrant.




 Page 10 – Affidavit of Cynthia M. Chang                        USAO Version Rev. April 2018
        Case 3:20-cr-00298-SI        Document 1-1        Filed 07/28/20     Page 11 of 11




                                            Conclusion

       18.     Based on the foregoing, I have probable cause to believe, and I do believe, that

SCHINZING maliciously damaged and destroyed, and attempted to damage and destroy, by

means of fire a building and other personal property belonging to Multnomah County and the

City of Portland, which are both institutions and organizations receiving Federal financial

assistance, in violation of 18 U.S.C. § 844(f)(1). I therefore request that the Court issue a

criminal complaint and arrest warrant for SCHINZING.

                                       Request for Sealing

       19.     It is respectfully requested that the Court issue an order sealing, until further order

of the Court, all papers submitted in support of the requested criminal complaint and arrest

warrant. I believe that sealing these documents is necessary because the information contained

therein is relevant to an ongoing investigation, and premature disclosure of the affidavit, the

criminal complaint, and the arrest warrant may adversely affect the integrity of the investigation.


                                                      Sworn by Phone IAW Fed. R. Crim. P. 4.1
                                                      CYNTHIA M. CHANG
                                                      Special Agent/Certified Fire Investigator,
                                                      ATF


       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at

______
 6:04 p.m. on July 27, 2020.


                                                      ________________________________
                                                      HONORABLE JOLIE A. RUSSO
                                                      United States Magistrate Judge




 Page 11 – Affidavit of Cynthia M. Chang                         USAO Version Rev. April 2018
